DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 04/07/2022, with respect to the rejection(s) of amended claim(s) 1 under U.S.C.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marumoto et.al.  (US 7993128).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable by Loman (US 4,792,424) in view of Marumoto et.al.  (US 7,993,128).
Regarding Claim 1,  Loman discloses, injection apparatus, injecting a molding material supplied into an injection chamber of an apparatus body via a material supply port formed in the apparatus body (Figure 1, and the material supply apparatus-16   supply port-12, injection chamber-11), the injection apparatus comprising a die , a material supply apparatus (Figure 1, die plate-18,col 3 line 42), and a material guide apparatus (Figure 1, chamber-11 is the material guide apparatus), 5wherein the die is provided between the material supply apparatus and the material guide apparatus (Figure 1, die-18 is between the supply apparatus-16 and guide apparatus-11), and has at least one through hole that penetrates through from the material supply apparatus to the material guide apparatus (Figure 1, die-has a hole), the limitation re: the material supply apparatus is configured to be able to supply the molding material that is thread-like or strip-like, it’s broadly interpreted as claim does not yet recite die is used to produce thread-like or strip-like shaped article, thus it is capable of supplying any materials within the hopper (which can be thread-like, strip-like, or granular) and has a cross section shape matching a shape of the through hole of the 10die to the material guide apparatus via the die by a pusher or a screw that extrudes the molding material (Figure 1 showing the shape of the molding material), the material guide apparatus is a chamber, and is configured to be able to guide the molding material supplied via the die to the material supply port (Figure 1, chamber-11), a material discharge port of the material supply apparatus and the die are further provided to 15protrude downward along a gravity direction inside  the chamber of the material guide apparatus (Figure 1 showing the material protrude downward along the direction of gravity), and a pressure reducing port is provided above the die and the material discharge port where the die is disposed in the chamber (Figure 1, vaccum-20), and a pressure inside the chamber is reduced from the pressure reducing port by a pressure reducing apparatus (col 4, line 23-25).
Further, regarding the limitation the die is attached to an end part of the material discharging port so that the whole die is disposed inside the chamber, Loman didn’t disclose that the die is disposed inside the chamber. In the same field of endeavor pertaining to plasticizing, Marumoto discloses that a tubular guide portion-84 extending downward from the front end of the cylinder portion- 83/chamber, a feed screw -85/die rotatably disposed within the cylinder portion- 83/chamber (col 7, lines 1-5).
It would be obvious for one ordinary skilled in the art to modify Loman’s teaching with that of the die disposed inside cylinder chamber for the purpose of better resin flow control along the path from the hopper to the front end of the cylinder (col 7, line 41-43, Maramuto).
Regarding Claims 4-5 Loman discloses the apparatus body-1 has a supply screw, a plasticizing screw, or an inline screw that supplies the molding material into the injection chamber, and is configured to be able to adjust a speed of supplying the molding material (col 1, line 33-35) into the injection chamber by a supply screw driving apparatus that drives the supply screw, a plasticizing 15screw driving apparatus that drives the plasticizing screw, or an inline screw driving apparatus that drives the inline screw (Figure 1, inline screw-3 both horizontal and rotational movement, col 3, line 20-22; screw feeder-13, supply screw-14, col 3, line 35-37,col  4, line 42-49), and the injection apparatus comprises a control apparatus that controls the supply screw driving apparatus, the plasticizing screw driving apparatus, or the inline screw driving apparatus, so that the speed at which the apparatus body supplies the molding material into the injection chamber is faster 20than a speed at which the material supply apparatus supplies the molding material to the material guide apparatus (col  4, line 42-49, speed of the support port-12 can be adjusted with the sensor-21 and a control signal can be deduced  as the working speed of the  support port-12 is somewhat higher than that which corresponds with the capacity of the injection unit).
Regarding Claim 6, Loman discloses the die-18 is configured to be broadly removable (col 3, line 42).
Regarding Claim 7, Loman discloses the die-18 is configured to be able to adjust a size of the through hole (col 3, line 42).
Regarding Claim 9, Loman discloses the material supply apparatus comprises a cylinder that accommodates the molding material and accommodates the screw to be 20rotatable, and the screw rotates to extrude the molding material in the cylinder to the material guide apparatus via the die (col 1, line 14-30).
Regarding Claim 10, Loman discloses the molding material is rubber or silicon rubber (col 1, line 51-53), 30File: 102410usf the apparatus body comprises a supply cylinder, a supply screw, an injection cylinder, and an injection plunger, the supply cylinder is formed with the material supply port (Figure 1, injection cylinder-1, supply port-12 with a plunger, screw-14 ), and accommodates the supply screw to be rotatable, 5the supply screw rotates to supply the molding material guided from the material supply port into the injection cylinder (Figure 1, col 1 line 14-30), the injection cylinder is formed with the injection chamber that accommodates the molding material supplied from the supply cylinder, and accommodates the injection plunger to be movable back and forth, and 10the injection plunger moves backward to measure the molding material in the injection chamber, and moves forward to inject the molding material in the injection chamber (col 1, line 14-30).
Regarding Claim 11, Loman discloses the molding material is thermoplastic resin (col 1, line 51-53), the apparatus body comprises a plasticizing cylinder, a plasticizing screw, an injection 15cylinder, and an injection plunger, the plasticizing cylinder is formed with the material supply port (Figure 1, injection cylinder-1, supply port-12 with a plunger , screw-14 and ), and accommodates the plasticizing screw to be rotatable, the plasticizing screw rotates to plasticize, melt, and supply the molding material guided from the material supply port into the injection cylinder, 20the injection cylinder is formed with the injection chamber that accommodates the molding material in a melt state supplied from the plasticizing cylinder, and accommodates the injection plunger to be movable back and forth, and the injection plunger moves backward to measure the molding material in the melt state in the injection chamber, and moves forward to inject the molding material in the melt state in the 31File: 102410usf injection chamber (col 1, line 14-30, rotating screw acts like a plunger).
Claim(s) 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loman (US 4792424) in view of Marumoto et.al.  (US 7993128) further in view of Fujikawa (US 20050056978).
Regarding Claims 2-3, Loman discloses the material supply apparatus-16 is 20configured to be able to adjust a speed of supplying the molding material to the material guide apparatus (col 1, line 33-35) and the injection apparatus comprises a control apparatus that controls the pusher driving apparatus or the screw driving apparatus, so that a speed at which the material supply apparatus 28File: 102410usf supplies the molding material to the material guide apparatus is slower than a speed at which the apparatus body supplies the molding material to the injection chamber (Figure 1, screw feeder-13 screw-14, col 3, line 35-37,col  4, line 42-49, speed of the support port-12 can be adjusted with the sensor-21 and a control signal can be deduced  as the working speed of the  support port-12 is somewhat higher than that which corresponds with the capacity of the injection unit).
However, Loman didn’t specifically disclose a pusher driving apparatus that drives the pusher or a screw driving apparatus that drives the screw. In the same field of endeavor pertaining to the art of injection device, Fujikawa discloses the pusher driving/billet device which contains a pusher for injecting the molten material in the cylinder ([0010]). 
It would have been obvious for one ordinary skilled in the art to modify Loman with the teaching of pusher driving apparatus by Fujikawa to extrude the molding material in to the cylinder for the purpose of controlling the movement of the extruded material.

Regarding Claim 8, Loman discloses the material supply apparatus comprises a cylinder that accommodates the molding material and  extrude the molding material in the cylinder to the material guide apparatus via the die (Figure 1, filling opening-15 which acts like a pusher driving apparatus to extrude the molding material in the cylinder to the material guide apparatus via the die-18). However, Loman didn’t disclose that a pusher accommodates to be 15movable back and forth, and the pusher moves forward to extrude the molding material in the cylinder. In the same field of endeavor pertaining to the art of injection device, Fujikawa discloses the pusher moves forward to extrude the molding material in the cylinder ([0010]).
It would have been obvious for one ordinary skilled in the art to modify Loman with the teaching of pusher by Fujikawa to extrude the molding material in to the cylinder for the purpose of controlling the movement of the extruded material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                         
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743